Case: 18-50122   Document: 00514731505   Page: 1   Date Filed: 11/20/2018




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                                                             United States Court of Appeals

                             No. 18-50122
                                                                      Fifth Circuit

                                                                    FILED
                           Summary Calendar               November 20, 2018
                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                           Clerk


                                       Plaintiff−Appellee,

versus

ALFREDO PEREZ-MONTERO,

                                       Defendant−Appellant.

                               * * * * *



                             No. 18-50132
                           Summary Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff−Appellee,

versus

ALFREDO PEREZ-MONTERO, Also Known as Jose Luis Alfredo,
Also Known as Alfredo Gonzalez-Perez, Also Known as Alfredo Gonzalez,
Also Known as Alfredo Perez Montero, Also Known as Alfredo Montemegro,
Also Known as Alfredo Perez-Montro, Also Known as Alfredo Perez,
Also Known as Alfredo Montero, Also Known as Alfredo Montero-Perez,
Also Known as Alfredo Perez-Gonzalez, Also Known as Alberto Reyes Perez,

                                       Defendant−Appellant.
     Case: 18-50122      Document: 00514731505        Page: 2     Date Filed: 11/20/2018


                                     No. 18-50122
                                     No. 18-50132


                  Appeals from the United States District Court
                        for the Western District of Texas
                                No. 2:17-CR-168-1




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      Alfredo Perez-Montero appeals his guilty-plea conviction of illegal
reentry after deportation, in violation of 8 U.S.C. § 1326, and his 63-month
sentence. He also appeals the revocation of his supervised release related to a
conviction for illegal reentry. These appeals are consolidated.

      Perez-Montero contends that because his indictment did not specify the
felony conviction that formed the basis of his sentencing enhancement, the
sentence exceeded the two-year maximum under § 1326(a) and violated his due
process rights. Perez-Montero has not raised any issue with the revocation of
supervised release. All issues not raised are deemed abandoned. See Yohey v.
Collins, 985 F.2d 222, 224−25 (5th Cir. 1993).

      The government filed an unopposed motion for summary affirmance and,
alternatively, seeks an extension of time to file its brief. As the government
urges and Perez-Montero concedes, the sole issue on appeal is foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
492 F.3d 624, 625−26 (5th Cir. 2007). Because the issue is foreclosed, summary


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.


                                            2
    Case: 18-50122    Document: 00514731505    Page: 3   Date Filed: 11/20/2018


                                No. 18-50122
                                No. 18-50132
affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
1158, 1162 (5th Cir. 1969).

      The motion for summary affirmance is GRANTED, and the judgments
are AFFIRMED. The government’s alternative motion for an extension of time
to file its brief is DENIED as unnecessary.




                                      3